Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 1 of 18 PageID 720




             Exhibit 4:
      Defendant’s
     Expert Report
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 2 of 18 PageID 721



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ADAM WAYNE TYLER ROBERTS,
      Plaintiff,

  v.                                                    Case No. 8:18-CV-1062-T-33TGW

  RICK SWEARINGEN,

        Defendants.
  __________________________________/


                             REPORT OF DEFENDANT’S EXPERT


  A. INTRODUCTION
         Section 790.222, Florida Statutes, with an effective date of October 1, 2018, provides the

  following:

         A person may not import into this state or transfer, distribute, sell, keep for sale,
         offer for sale, possess, or give to another person a bump-fire stock. A person who
         violates this section commits a felony of the third degree, punishable as provided
         in s. 775.082, s. 775.083, or s. 775.084. As used in this section, the term “bump-
         fire stock” means a conversion kit, a tool, an accessory, or a device used to alter
         the rate of fire of a firearm to mimic automatic weapon fire or which is used to
         increase the rate of fire to a faster rate than is possible for a person to fire such
         semiautomatic firearm unassisted by a kit, a tool, an accessory, or a device.

         It is my understanding that the Plaintiff, Adam Roberts, has filed a Complaint in which

  he claims to have some items that would fit the statutory definition of “bump-fire stock,” and

  that these items are either installed on, or in, firearms that he owns. I have been retained by the

  Defendant in this case to provide information and opinions regarding the items and firearms that

  Plaintiff owns because he believes them to be prohibited by Section 790.222.

         Anything expressed herein is within a reasonable degree of probability.




                                                   1
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 3 of 18 PageID 722



  B. QUALIFICATIONS
         I am a firearms instructor and trainer, and I reside in Palmetto, Florida. With regard to

  my background, I was in the U.S. Army from 1989-1991 where I was trained in, and used,

  several different firearms, including the M-16 rifle—the select-fire version of the semi-automatic

  AR-15 rifle and its variants. From 1993 to 1999, I was a corrections officer and police reserve

  officer, where I also trained in and used a variety of hand-held weapons. From 1993 to 1999, I

  was a co-owner and senior instructor at an indoor gun range in Port Richey, Florida. Beginning

  in 2000 and continuing to the present, I have trained almost 9,000 individuals to qualify them to

  obtain a concealed weapon license in Florida. Most recently, I have also been Vice President of

  a company located in Bradenton, Florida, that provided security training. In addition to my

  firearms training, use, and instruction, I have maintained and repaired Glock pistols since 2013,

  and from 2012 to 2014 I hosted a radio show entitled “Shooting It Straight,” which was

  dedicated to firearms training and education.

         I hold several certifications or licenses related to firearms including the following: Class

  “DI” Security Officer Instructor; Firearms Instructor in the disciplines of pistol, rifle and

  shotgun; Personal Protection Instructor; Home Firearms Safety Instructor; Advanced Firearms

  Training Instructor; Tactical Firearms Instructor; Advanced Personal Protection Instructor; and

  Concealed Weapons License Holder. Additionally, I previously held certifications as a Class

  “K” Firearms Instructor, and a Law Enforcement Instructor, but I allowed these certifications to

  become inactive.



  C. OPINIONS, AND THE BASIS AND REASONS FOR THE OPINIONS
         On September 20, 2018, I went to High Noon Guns, an indoor gun range located in

  Sarasota, Florida. There, I met Defendant’s counsel, Albert J. Bowden, and Jordan E. Pratt, as



                                                    2
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 4 of 18 PageID 723



  well as the Plaintiff. Defendant’s counsel had requested that Plaintiff produce each item that he

  possessed or had custody of that he believed to be prohibited by the challenged statute, as well as

  any weapon or firearm that Plaintiff possessed that could be used with, or modified by, the item.

          The Plaintiff produced two different firearms on which he claimed to have installed a

  prohibited device.

          1. The SSAR-15 SBS stock

          The Plaintiff produced a semi-automatic AR-15 type rifle, and a device manufactured by

  Slide Fire Solutions, called a “SSAR-15 SBS stock” (the “SSAR-15”). See attached Images 1,

  2, and 3. The SSAR-15 replaces the buttstock and pistol grip of the rifle.

          I first wanted to fire the rifle with the original buttstock and pistol grip; that is, without

  the SSAR-15. See attached Images 4 and 5. In my experience, this configuration—a separate

  buttstock and pistol grip—is the standard configuration for AR-15 rifles and their variants.

  While manufacturers offer different types of buttstocks and pistol grips, they perform the same

  functions. The buttstock provides points of contact for the shooter’s shoulder and cheek, and the

  pistol grip provides the handle by which the shooter grasps the rifle with his trigger hand.       I

  then loaded the weapon with ammunition and fired it several times. I fired the weapon in the

  manner the weapon was designed to be fired: by pulling the trigger. Each pull of the trigger

  discharged a single round. To discharge multiple rounds, I had to pull and release the trigger

  multiple times. When I pulled the trigger, the rifle would discharge a single round, and it would

  not be ready to fire again until I released the trigger to reset it. In this configuration, the rifle did

  not discharge more than one round per single operation of the mechanism (the trigger) that

  caused the discharge. See attached Image No. 6.




                                                      3
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 5 of 18 PageID 724



         Then, the Plaintiff removed the original buttstock and pistol grip and installed the SSAR-

  15. See attached Image No. 7. I again loaded the weapon with ammunition and fired it. See

  attached Images No. 8 and 9. The SSAR-15 allows the rest of the firearm to slide forward and

  backward within it, and it provides an additional mechanism to cause the discharge of the

  firearm: forward pressure on the front portion of the firearm. To fire the rifle with the SSAR-15

  installed, I never had to flex my trigger finger. Instead, I rested my trigger finger on a shelf or

  bar molded into the SSAR-15 and used my support (left) hand to push the front portion of the

  rifle forward. This single operation—forward pressure on the front portion of the firearm—

  caused the trigger to come into contact with my stationary trigger finger and discharged the

  firearm. When I continuously applied the correct amount of forward pressure on the front

  portion of the firearm, the rifle’s recoil, acting in conjunction with my application of continuous

  forward pressure and my stationary trigger finger, caused the rifle to rapidly and repeatedly rock

  or “bump” back and forth within the SSAR-15, resulting in the discharge of multiple rounds.

  This “action-reaction” from the recoil and the bumping occurred rapidly and without the need for

  me to perform any further operation to discharge subsequent rounds. With the SSAR-15

  installed, I never had to flex my trigger finger. When I continuously applied the correct amount

  of forward pressure, the rifle rapidly fired all of the rounds that were contained in the magazine

  and stopped firing only when the magazine was empty.

         Based on the foregoing, it is my opinion that SSAR-15 is an item that would fit the

  definition of bump-fire stock. With the SSAR-15 installed, the rifle functioned like a fully

  automatic weapon in that only one operation (continuous forward pressure) was necessary for

  multiple rounds to be discharged. Unlike the rifle with its original buttstock and pistol grip, with




                                                    4
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 6 of 18 PageID 725



  the SSAR-15 installed, I was able to discharge multiple rounds with a single operation—an

  increase in the weapon’s rate of fire.

         2. The Modified Hex Bolt

         The Plaintiff then produced another semi-automatic AR-15 type rifle, on which were

  installed a separate buttstock and pistol grip (not an SSAR-15). See attached Image 10. The

  Plaintiff had removed the original hex bolt that attaches the pistol grip to the weapon and

  replaced it with a hex bolt that he had modified. See attached Image 11. The modified hex bolt

  had been drilled through its length and threaded to accept a small screw, which, as installed by

  the Plaintiff, protruded from the male end of the bolt. The Plaintiff explained that this modified

  hex bolt impinged on the fire-control group (the trigger and related components) to reduce the

  trigger’s reset distance—i.e., the distance the trigger must be released in order to be ready for the

  discharge of a subsequent round.

         I first fired the weapon with the modified hex bolt because it was already installed in the

  weapon. See attached Image No. 12. After that, the modified hex bolt was removed, and the

  original, unmodified hex bolt was installed. I then fired the weapon in that configuration. See

  attached Image No. 13. While the modified hex bolt did appear to alter the trigger’s reset

  characteristics, the operation of the weapon was otherwise unaffected. With both bolts, the

  weapon required the same operation to fire it. In either configuration, a single pull of the trigger

  resulted in the discharge of a single round, and the rifle would not fire a subsequent round unless

  the trigger was released and pulled again.

         Based on the foregoing, it is my opinion that the modified hex bolt is not an item that

  would fit the definition of bump-fire stock. In both configurations, the rifle functioned as a

  traditional semi-automatic firearm—i.e., it would not fire more than one round per pull of the




                                                    5
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 7 of 18 PageID 726



  trigger. In both configurations, only a single round was discharged for each operation of the

  mechanism (the trigger) that caused the firearm to discharge. In other words, the Plaintiff’s

  modified hex bolt did not increase the weapon’s rate of fire.

         Although Plaintiff also produced something he described as a “modifying screwdriver,”

  this was nothing more than a small screwdriver that Plaintiff used to install the hex bolt in the

  rifle. See attached Image No. 14. It was not an item that was either installed on, or in, the rifle.

  Thus, it could not fit the statutory definition of bump-fire stock.



  D. DATA OR INFORMATION CONSIDERED IN FORMING THE OPINIONS
          In forming my opinions, I considered the statutory language of Section 790.222, and

  inspected and tested everything that Plaintiff produced in response to Defendant’s First Amended

  Request for Production of Documents and Tangible Things (attached hereto): the SSAR-15 SBS

  stock, the Modified Hex Bolt, the Modifying Screwdriver, and the Plaintiff’s firearms.



  E. OTHER CASES DURING THE PAST 4 YEARS WHERE THERE HAS BEEN
  TESTIMONY AT TRIAL OR BY DEPOSITION
         None.


  F. COMPENSATION TO BE PAID FOR WORK IN THIS CASE
         My rates of compensation vary depending on the type of service. In this case, they are as

  follows: $45 per hour for consultation and communication, review of documents, examination of

  physical evidence, experiments, and tests; $50 per hour for any standby time; $55 per hour for




                                                    6
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 8 of 18 PageID 727



  travel time; $100 per hour for report preparation; and $175 per hour for testimony.



                                               Respectfully Submitted,

                                               _________________________________
                                               JOSEPH CHARLES NAPLES
                                               Palmetto, Florida




         I declare under penalty of perjury that the foregoing is true and correct pursuant to Title

  28 U.S.C. §1746.

         Executed this _____ day of September 2018.



                                               _________________________________
                                               JOSEPH CHARLES NAPLES




                                                   7
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 9 of 18 PageID 728




      ATTACHMENT TO THE EXPERT REPORT OF JOSEPH
              CHARLES NAPLES – IMAGES




  Image 1




  Image 2




                                       8
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 10 of 18 PageID 729




  Image 3




  Image 4




                                       9
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 11 of 18 PageID 730




  Image 5




  Image 6




                                       10
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 12 of 18 PageID 731




  Image 7




  Image 8




                                       11
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 13 of 18 PageID 732




  Image 9




  Image 10




                                       12
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 14 of 18 PageID 733




  Image 11




  Image 12




                                       13
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 15 of 18 PageID 734




  Image 13




  Image 14




                                       14
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 16 of 18 PageID 735



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ADAM WAYNE TYLER ROBERTS,

  Plaintiff,

  v.                                                    Case No. 8:18-CV-1062-T-33TGW

  RICK SWEARINGEN,

        Defendants.
  __________________________________/

                    DEFENDANT’S AMENDED FIRST REQUEST FOR
                 PRODUCTION OF DOCUMENTS AND TANGIBLE THINGS
                          (As To The Date And Location Only)



         Defendant Rick Swearingen, through undersigned counsel, and pursuant to Rule 34 of the

  Federal Rules of Civil Procedure, hereby requests that Plaintiff produce and permit the inspection,

  testing, copying, or sampling of the following documents or tangible things on Thursday,

  September 20, 2018, at High Noon Guns, 4583 Bee Ridge Road, Sarasota, FL 34233 at 9:00 a.m.:

         1. Any items, including conversion kits, tools, accessories, or devices, that Plaintiff

  possesses or has custody of, that he believes to be prohibited as “bump-fire stock” pursuant to

  Section 790.222, Florida Statutes, and as referred to in Plaintiff’s Complaint.

         2. Any weapons or firearms, including rifles, handguns, and semiautomatic weapons, that

  Plaintiff possesses or has custody of, which can be used with, or modified by, an item that Plaintiff

  believes to be prohibited as a “bump-fire stock” pursuant to Section 790.222, Florida Statutes, and

  as referred to in Plaintiff’s Complaint.




                                                   15
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 17 of 18 PageID 736



          3. If not already covered in paragraphs 1-2, above, any fire control modifications, trigger

  modifications trigger packs, trigger assemblies, trigger jobs, multi-stage triggers, “other

  accouterments,” adjustable triggers, short-reset triggers, and 2-stage triggers, that Plaintiff

  possesses or has custody of, that he believes to be prohibited as “bump-fire stock” pursuant to

  Section 790.222, Florida Statutes, and as referred to in Plaintiff’s May 1, 2018, Complaint,

  including in Paragraphs 12, 27-28, 61-62, 67-68.

          4. If not already covered in paragraphs 1-2, above, any weapons or firearms, including

  rifles, handguns, and semiautomatic weapons, that Plaintiff possesses or has custody of, which can

  be used with, or modified by, any fire control modifications, trigger modifications trigger packs,

  trigger assemblies, trigger jobs, multi-stage triggers, “other accouterments,” adjustable triggers,

  short-reset triggers, and 2-stage triggers, that Plaintiff possesses or has custody of, that he believes

  to be prohibited as “bump-fire stock” pursuant to Section 790.222, Florida Statutes, and as referred

  to in Plaintiff’s May 1, 2018, Complaint, including in Paragraphs 32, 61-62, and 76-68.

          5. If not already covered in paragraphs 1-2, above, the Slide Fire Solutions SSAR-15 SBS;

  Personally modified AR-15 fire control group and receiver for shorter reset; modifying

  screwdriver; and fire control group to be used as a ‘kit’ and/or accessory, that Plaintiff referred to

  in his June 15, 2018, and July 16, 2018, emails to Christopher Baum and others at the Office of

  the Attorney General.

          6. Any written manuals or instructional information that describes how to implement or

  utilize any item that will be produced in response to paragraphs 1-5, above.




                                                    16
Case 8:18-cv-01062-VMC-TGW Document 69-5 Filed 11/16/18 Page 18 of 18 PageID 737



                                                     Respectfully Submitted,

                                                     PAMELA JO BONDI
                                                     ATTORNEY GENERAL

                                                     /s/ Albert J. Bowden
                                                     Albert J. Bowden
                                                     Special Counsel
                                                     Florida Bar No. 802190
                                                     Al.Bowden@myfloridalegal.com
                                                     Office of the Attorney General
                                                     The Capitol, PL-01
                                                     Tallahassee, Florida 32399-1050
                                                     Telephone: (850) 414-3300, Ext. 4716

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
  via email to Plaintiff Adam Wayne Tyler Roberts at adam@bumpstocklegalaction.com and via
  U.S. Mail at 3320 13th Street, East Bradenton, FL 34208-4254, this 6th day of September, 2018.

                                                     /s/ Albert J. Bowden
                                                     Albert J. Bowden




                                                17
